DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 15 are objected to because of the following informalities:
Regarding claims 1, 5, and 15, the acronym “GNSS” is used without first laying out what the acronym stands for.  The Examiner suggests to amend the claims to include what GNSS stands for in the first instance of “GNSS”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claims 1, 5, and 15, the claims recite the mere provision of information, and calculating the information.  The provision of data (i.e. claims 1, 15 – receiving GNSS satellite data; determining a vehicle position of a vehicle with the received GNSS satellite data; providing input variables that effect an accuracy of the determined vehicle position; claim 5 – detecting a GNSS-based vehicle position of the vehicle; receiving input variables that effect an accuracy of the detected GNSS-based vehicle position; detecting a reference position for the detected GNSS-based vehicle position) represents a process that can be performed by a human or with paper and pencil since it merely represents providing a set of positions; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  Finally, the step of calculating the information (i.e. claims 1, 15 – determining a positional accuracy of the determined vehicle position using an algorithm that assigns a positional accuracy to the vehicle position; adapting the algorithm; claim 5 –  adapting an algorithm that assigns a positional accuracy to the detected GNSS-based vehicle position based on at least one of a comparison between the detected GNSS-based vehicle position and the detected reference position and a comparison between the detected GNSS-based vehicle position and at least one of the received input variables) represents a mathematical concept of weighting, e.g. multiplication by a factor, adding and interpolating, see for example Equation (2) of the specification; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]”).  This judicial exception is not integrated into a practical application because the GNSS receiver act only for data gathering (i.e. GNSS-based vehicle position) and do not add a meaningful limitation to the method as they are insignificant extra­solution activity which simply provide what all GNSS navigation receiver(s) provide.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are no additional elements in the claims.

As such, claims 1-15 are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al (US 2009/0043495).

    PNG
    media_image1.png
    281
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    733
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    674
    485
    media_image3.png
    Greyscale


a)    receiving GNSS satellite data (i.e. via GPS receiver 10; S110) ([0029]; [0041]);
b)    determining a vehicle position of a vehicle with the received GNSS satellite data (i.e. position P(n); S110) ([0029]; [0041]);
c)    providing input variables that effect an accuracy of the determined vehicle position (i.e. via autonomous navigation sensor group 20 in combining with speed vector calculation 31 to provide speed vector Vs(n); S120) ([0033]; [0041]);
d)    determining a positional accuracy of the determined vehicle position using an algorithm that assigns a positional accuracy to the vehicle position (i.e. via position correction 30 outputting Po) ([0043]-[0068]); and
e)    adapting the algorithm ([0043]-[0096]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Hattori et al disclose the steps a) to e) are carried out on a vehicle side (i.e. “a position detection apparatus 1 mounted on a subject vehicle” which broadly reads on a vehicle side as claimed) ([0027]).
Regarding claim 3, Hattori et al disclose at least step e) is carried out externally to the vehicle (i.e. “a position detection apparatus 1 mounted on a subject vehicle” which broadly reads on carried out externally to the vehicle as claimed) ([0027]) and at least one information item 
Regarding claim 4, Hattori et al disclose in Fig 1-3 above the algorithm determines the positional accuracy (i.e. via position correction 30 outputting Po) as based on the detected vehicle position (i.e. via GPS receiver 10; S110) and at least one of the input variables i.e. via autonomous navigation sensor group 20 in combining with speed vector calculation 31 to provide speed vector Vs(n); S120) ([0043]-[0068]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 12, Hattori et al disclose in Fig 1-3 above the adapting the algorithm further comprises:
detecting a GNSS-based vehicle position of the vehicle (i.e. acquire position P(n) via GPS receiver 10; S110) ) ([0029]; [0041]);
receiving input variables that effect an accuracy of the detected GNSS-based vehicle position (i.e. via autonomous navigation sensor group 20 in combining with speed vector calculation 31 to provide speed vector Vs(n); S120) ([0033]; [0041]);
detecting a reference position for the detected GNSS-based vehicle position (i.e. position coordinate X) ([0071]-[0074]); and
adapting an algorithm that assigns a positional accuracy to the detected GNSS-based vehicle position based on at least one of a comparison between the detected GNSS-based vehicle position and the detected reference position and a comparison between the detected GNSS-based vehicle position and at least one of the received input variables ([0043]-[0096]).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 13, Hattori et al disclose the method is carried out by a computer program ([0113]-[0114]).
Regarding claim 14, Hattori et al disclose the computer program is stored on a machine-readable storage medium ([0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0203647 discloses a positioning device includes a position calculation section which calculates a determined position of the positioning device based on a satellite signal and the like, a velocity calculation section which calculates moving velocity of the positioning device, a stationary state determination section which determines whether or not a stationary state condition beta is satisfied in which a time elapsed from the last positioning is within an allowable time range specified in advance, moving velocity during the last positioning is within a first velocity allowable range specified in advance, and current moving velocity is within a second velocity allowable range specified in advance, an average position calculation section which calculates an average position by averaging a determined position during the last positioning and a current determined position, and the like.

US 8,756,001 discloses a navigation module and method for providing an INS /GNSS navigation solution for a moving platform is provided, comprising a receiver for receiving absolute navigational information from an external source (e.g., such as a satellite), means for obtaining speed or velocity information and an assembly of self-contained sensors capable of obtaining readings (e.g., such as relative or non-reference based navigational information) about the moving platform, and further comprising at least one processor, coupled to receive the output information from the receiver, sensor assembly and means for obtaining speed or velocity information, and operative to integrate the output information to produce a navigation solution.  The at least one processor may operate to provide a navigation solution by using the speed or velocity information to decouple the actual motion of the platform from the readings of the sensor assembly.

US 2019/0039083 discloses a method for satellite-based detection of vehicle location uses a motion and location sensor. GNSS data is received as an input variable, at least one further input variable is also received.  Weighting factors for the input variable and the at least one further input variable are determined.  The input variable and the at least one further input variable are weighted by the weighing factors.  The vehicle location is detected via the weighted input variable and the weighted at least one further input variable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646